DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008) in view of Biedermann et al. (Pub. NO. US 2014/0005731 A1).
Regarding claims 1-4, 6-9, and 20, Heuer et al. discloses a bone screw 10 (figures 1a) comprising: a tubular body 36 (figure 1a) defining a first longitudinal axis and having open proximal and distal ends defining a passageway 37/38 therethrough (figure 2b); a helical thread (figures 1a and 2b) circumscribing an outer surface of the tubular body 36; a head 20 having a continuous outer surface (illustrated in figure 1b) 

    PNG
    media_image1.png
    821
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    811
    594
    media_image2.png
    Greyscale


Biedermann et al. teaches a connection between a shaft 2 and a tubular body 1 wherein the shaft 2 includes a proximal body portion 34, a distal body portion 26 (figure 8) configured for insertion into the distal cavity of the tubular body, a neck portion 25 distal of the distal body portion 26 and a tip 24 located distally of the neck portion (figure 6 and 8), the open distal end 12 of the tubular body 1 sized to receive the neck portion 25 (figures 2 and 13a); wherein the tip 24 is pointed for engaging bone (figure 13a); wherein the neck portion 25 of the shaft has an outer diameter less than an outer diameter of the distal body portion 26 and the tip 22 of the shaft such that the neck portion 25 is retained in a channel 14 of the open distal end 12 of the tubular body 1 thereby inhibiting relative axial movement between the shaft 2 and the tubular body 1 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the shaft and tubular body disclosed by Heuer et al., such that the shaft includes a distal body portion configured for insertion into the distal cavity of the tubular body, a neck portion distal of the distal body portion and a tip located distally of the neck portion, the open distal end of the tubular body sized to receive the neck portion; wherein the tip is pointed for engaging bone; wherein the neck portion of the shaft has an outer diameter less than an outer diameter of the distal body portion and the tip of the shaft such that the neck portion is retained in a channel of the open distal end of the tubular body thereby inhibiting relative axial movement between the shaft and the tubular body; wherein a distal region of the tubular body includes one or more slits extending proximally from the open distal end such that the distal region of the tubular body is expandable to allow the shaft to be inserted through the open distal end, as taught by Biedermann et al., for the purpose of allowing a quick and simple assembly of the shaft and tubular body, as opposed to the multi-step process required by Heuer et al..

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008A1) in view of Biedermann et al. (Pub. NO. US 2014/0005731 A1) and further in view of Hulliger et al. (Pub. No. US 2013/0245697 A1).
Regarding claim 5, Heuer et al. as modified by Biedermann et al. discloses the claimed invention except wherein the proximal portion of the shaft includes a hexagonal configuration that is complementary to a hexagonal configuration of the proximal cavity of the tubular body, thereby inhibiting relative rotation between the shaft and the tubular body.  Heuer et al. discloses a polygonal configuration, but does not specifically disclose a hexagonal configuration.
Hulliger et al. teaches that a shaft and cavity can have a hexagonal configuration in order to prevent rotation (paragraph 0066; figure 2I).
It would have been obvious to a person having ordinary skill in the art to modify the polygonal configuration disclosed by Heuer et al. to be a hexagonal configuration as taught by Hulliger et al. in order to achieve the predictable result of preventing rotation between the shaft and the tubular body.  It is further noted that it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to modify the polygonal configuration to be a hexagonal configuration, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a non-rotatable connection between the shaft and the tubular body. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 10-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008) in view of Biedermann et al. .
Regarding claim 10, Heuer et al. as modified by Biedermann et al. discloses the claimed invention except wherein a distal portion of the driving tool is attachable to fingers of the flared portion of the shaft.
Strnad et al. teaches wherein a shaft 30 comprises fingers 110m in a flared portion thereof (figures 19A and 19B) for the purpose of  providing provisional engagement and/or friction fit between the projection and the driver and reliably retaining the screw on the screwdriver without manual assistance (paragraph 0111).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the flared portion of the shaft to include fingers, as taught by Strnad et al., for engagement with a distal portion of a driving tool, for the purpose of providing provisional engagement and/or friction fit between the flared portion of the shaft and the driving tool for reliably retaining the screw on the driving tool without manual assistance (paragraph 0111).
Regarding claims 11, 12, 14, and 15, Heuer as modified by Biedermann et al. discloses a system 10 for securing spinal fixation devices (figures 1-2b), the system comprising: the bone screw of claim 1 {See claim 1 rejection above}.
Heuer et al. discloses the claimed invention except wherein the system includes a driving tool including: an elongate shaft having a proximal portion and a distal portion; a handle extending from the proximal portion of the elongate shaft; 3Application No.: 16/588,114Docket No.: SPINE 3.OF-969 CONa driving bit extending from the distal portion of the elongate shaft, the driving bit having a 
Strnad et al. teaches wherein a system includes a driving tool 150 including: an elongate shaft 160 having a proximal portion and a distal portion 156 (figure 1); a handle 162 extending from the proximal portion of the elongate shaft; and a driving bit 170 (figure 7A and 21A- 22D) extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof (figures 21A-22D), the driving bit 170 defining a cavity 190 (figures 7A and 21A-22D) therein; wherein the driving bit 170 has a diameter that is less than a diameter of the elongate shaft (figures 7A and 21A- 22D); wherein the shaft of the bone screw includes a flared portion 110n (figure 20D) at a proximal end thereof, the flared portion including fingers 110n (figure 20D), the fingers being selectively attachable with the cavity 190 of the driving bit (paragraphs 0113-0117); wherein the cavity 190 of the driving bit defines a groove 173 therein (paragraph 0117; figures 22B or 22D), the fingers 110n of the flared portion being selectively receivable in the groove 173 to axially fix the bone screw to the driving tool (paragraphs 0113-0117). Strnad et al. teaches that such a configuration is advantageous because it provides provisional engagement and/or friction fit between the projection and the driver and reliably retains the screw on the screwdriver without 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system to include a driving tool, the driving tool including: an elongate shaft having a proximal portion and a distal portion; a handle extending from the proximal portion of the elongate shaft; and a driving bit extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof, the driving bit defining a cavity therein; wherein the driving bit has a diameter that is less than a diameter of the elongate shaft; wherein the shaft of the bone screw includes a flared portion at a proximal end thereof, the flared portion including fingers, the fingers being selectively attachable with the cavity of the driving bit; wherein the cavity of the driving bit defines a groove therein, the fingers of the flared portion being selectively receivable in the groove to axially fix the bone screw to the driving tool, as taught by Strnad et al., for the purpose of providing a driver for driving the bone screw that has a means for provisional engagement and/or friction fit between the projection and the driver to reliably retain the screw on the screwdriver without manual assistance. Furthermore, the limited number of sides on the projection that cooperate with the recess in the screwdriver help to ensure a reliable, repeatable connection therebetween (paragraph 0129).
Regarding claims 16-18, Heuer et al. as modified by Biedermann et al. discloses a method of performing a spinal procedure, comprising: providing the bone screw of 
Heuer et al. as modified by Biedermann et al. discloses the claimed method except wherein the method includes the step of attaching the bone screw to a driving tool; rotating the driving tool; wherein attaching the bone screw to the driving tool includes the driving tool with an elongate shaft having a proximal portion and a distal portion and a driving bit extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof and defining a cavity therein; wherein the method further comprises: inserting fingers of the flared proximal portion of the shaft into a groove defined in the cavity of the driving bit; and advancing the driving tool distally until the fingers are selectively and releasably coupled in the groove to axially fix the bone screw to the driving tool.
  Strnad et al. teaches wherein a method of driving a fastener includes the step of attaching the screw 30 to a driving tool 150; rotating the driving tool (paragraph 0057); wherein attaching the bone screw to the driving tool includes the driving tool with an elongate shaft 160 having a proximal portion and a distal portion 156 (figure 1) and a driving bit 170 (figure 7A and 21A-22D) extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof (figures 21A-22D), the driving bit 170 defining a cavity 190 (figures 7A and 21A-22D) therein; wherein the method comprises inserting fingers 110n of a flared portion 110n (figure 20D) of the bone screw shaft into a groove 173 defined in the cavity of the driving bit 170 (paragraphs 0113-0117; figures 7A, 22B, 22D); and advancing the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the method disclosed by Heuer et al. and Biedermann et al. such that it includes the step of attaching the bone screw to a driving tool; and rotating the driving tool; wherein the method includes the driving tool with an elongate shaft having a proximal portion and a distal portion and a driving bit extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof and defining a cavity therein, and modifying the shaft to have fingers so that they can appropriately mate with the driving bit; wherein the method further comprises inserting fingers of a flared portion of the shaft into a groove defined in the cavity of the driving bit; and advancing the driving tool distally until the fingers are selectively and releasably coupled in the groove to axially fix the bone screw to the driving tool, as taught by Strnad et al., for the purpose of providing a means for driving the bone screw into the bone that has a means for provisional engagement and/or friction fit between the shaft and the driver to reliably retain the screw on the screwdriver without manual assistance. Furthermore, the limited number .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008) in view of Biedermann et al. (Pub. NO. US 2014/0005731 A1) in view of Strnad et al. (Pub. No. US 2015/0257807 A1) and further in view of Chin et al. (Pub. No. US 2011/0190821 A1).
Regarding claim 19, Heuer et al. as modified by Biedermann et al. and Strnad et al. discloses the claimed invention except wherein the method includes the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw.  
Chin et al. teaches wherein a method of performing a spinal procedure includes the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw in order to receive the rod therein (paragraph 0031; figures 2a and 2b)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Heuer, Biedermann et al., and Strnad to include the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw, as taught by Chin et al., in order to adapt the system to the patient’s anatomy and receive a rod therein.
Allowable Subject Matter
13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Applicant argues that, in the interview summary dated 12/29/2021, Examiner stated that claim amendments defining a bone screw head as rotatable, rather than a receiver as rotatable, would overcome the cited references.  However, the pending amendments have not defined the “head” in such a manner that it precludes one from interpreting a receiver as the claimed “head”.  The pending amendments require “a head having a continuous outer surface”.  Element 20 of Heuer has a continuous outer surface in the lower portion thereof.  Receivers are commonly referred to as “heads” in the prior art, i.e. “U-shaped head”.  Therefore, element 20 meets the claimed limitations, as described above.  Furthermore, element 20 is repositionable about the gap illustrated in figure 2a above.  
Applicant does not present arguments regarding the newly added limitation requiring the shaft to be insertable through the lumen of the head and entirely through the passageway of the tubular body.  However, since this is a newly added limitation, the office would like to note that Biedermann et al. is used to teach the shaft passing entirely through the passageway of the tubular body for the purpose of providing a .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773